Citation Nr: 1232865	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, with a history of carpal tunnel syndrome, of the right wrist. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, with a history of carpal tunnel syndrome, of the left wrist.

3.  Entitlement to an effective date earlier than March 31, 2004, for the grant of service connection for traumatic arthritis of the left knee.

4.  Entitlement to an effective date earlier than March 31, 2004, for the grant of service connection for limitation of motion, degenerative joint disease, of the right knee.

5.  Entitlement to an effective date earlier than March 31, 2004, for the assignment of an increased disability rating of 10 percent for instability, degenerative joint disease, of the right knee.  

6.  Entitlement to a disability rating higher than 10 percent for low back strain.

7.  Entitlement to an effective date earlier than September 27, 2011, for the assignment of an increased disability rating of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from December 1969 to December 1971 and from November 1972 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) is from July 2009, July 2010, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his most recent March 2012 VA substantive appeals (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board at the RO.  Consequently, a travel Board hearing must be scheduled before deciding the Veteran's claims on appeal.  38 C.F.R. §§ 20.700, 20.704 (2011). 

These claims are REMANDED to the RO for the following additional development and consideration:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO.  Notify him of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

